Citation Nr: 0922813	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-02 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 
1976.
In a rating decision dated in May 1983, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
Veteran's claim for service connection for asthma.  He was 
notified of this determination and of his right to appeal by 
a letter dated the following month, but a timely appeal was 
not received.  Recently, he has sought to reopen this claim.  
By rating action dated in March 2006, the RO concluded that 
new and material evidence had not been submitted, and the 
Veteran's claim for service connection for asthma remained 
denied.  He filed a timely appeal to the Board of Veterans' 
Appeals (Board).

The issue of entitlement to service connection for asthma on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1983 determination denied service 
connection for asthma because there was no clinical evidence 
of a current disability and no evidence of treatment since 
discharge.

2.  The evidence added to the record since the May 1983 
determination includes evidence which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for asthma.


CONCLUSION OF LAW

1.  The RO's decision of May 1983, which denied service 
connection for asthma, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received since the May 1983 rating decision 
is new and material, and the appellant's claim for service 
connection for asthma is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.


Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For 
purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the Veteran's claim for service connection 
for asthma was previously denied in a May 1983 rating action.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for asthma in May 1983 on the basis that there was 
no clinical evidence of asthma on the VA examination and no 
verified history of treatment for it since discharge from 
service.  He did not appeal that decision and it became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2008).  

The evidence of record at the time of the May 1983 
determination consisted of the service treatment records, the 
report of a VA examination, and private treatment records.  
The service treatment records disclose that the Veteran was 
diagnosed with asthma during active service and was 
repeatedly treated for it.  He was discharged from the 
service with disability severance pay due to mild to moderate 
asthma which a medical board evaluated as 10 percent 
disabling.  

Private treatment records indicate that the Veteran was 
treated in February 1983 for complaints of chest pain.  X-
rays showed clear lungs and that inflammatory and vascular 
changes were not present.  The impression was "negative 
chest."

The Veteran submitted to a VA examination in May 1983.  He 
reported to the examiner that he had experienced asthmatic 
attacks since he was first in military service and that the 
first attack was in military service.  He said his symptoms 
usually come on at night and that there are inspiratory and 
expiratory wheezes.  He had it almost every night and 
sometimes it was worse than others.  He was taking 
medication.  Upon examination, the examiner found that the 
shape and expansion of the chest were normal.  There was no 
wheezing at that time.  Breath sounds were normal except for 
an occasional rhonchus which was cleared by couching.  The 
respiratory excursion of the chest was 1 1/2 inches.  The 
diagnosis included asthma, diagnosed by history only, as 
there were no objective findings during the examination.  

The evidence received since the May 1983 decision consists of 
private treatment records.  From June to August 2006, the 
Veteran was seen repeatedly at a private medical facility.  
Treatment records indicate that the Veteran reported a 
history of asthma and that his medications at that time 
included Albuterol.  The treatment records do not indicate 
that the providers at this private facility ever made 
clinical findings regarding any current asthma disability.  
The records do note, however, that his medications include 
Albuterol and respiratory therapy supplies.     

Upon review of the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that the evidence relates to 
a previously unestablished fact, that is, the possible 
existence of a current disability.  Further, the additional 
evidence furnishes a reasonable possibility of substantiating 
the Veteran's claim for service connection for asthma.  Thus, 
the Board finds that the evidence is sufficiently new and 
material to reopen the claim.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for asthma is reopened, and to this 
extent only the appeal is granted.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim on the merits.

Private treatment records indicate that the Veteran may have 
a current asthma disability for which he is taking 
medication; however, the record does not contain current 
clinical findings of asthma or an opinion linking any current 
asthma to active service.  

In light of the above, the Board finds that it is necessary 
to afford the Veteran another VA examination to determine the 
nature of any current asthma disability and whether such 
disability is etiologically related to the Veteran's military 
service.  See 38 C.F.R. § 3.159(c)(4) (2008); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
reopened claim, the claim will be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, corrective notice can be 
provided on remand.  
        
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Contact the Veteran and request that 
he furnish the names, addresses, and dates 
of treatment from all medical providers 
who have treated him for asthma since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO/AMC should 
seek to obtain copies of all treatment 
records, including records containing 
clinical findings, referred to by the 
Veteran which are not already contained in 
the claims file.

3.  Schedule the Veteran for a VA 
respiratory examination by a physician to 
determine the nature of any current lung 
condition and to provide an opinion as to 
its possible relationship to service.  The 
Veteran's claims file must be made 
available to and be reviewed by the 
examiner.  Following review of the claims 
file and examination of the Veteran, the 
examiner should opine as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability or 
greater) that any current lung or asthma 
condition is related to the Veteran's 
military service, to include the asthma 
diagnosed therein.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


